Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A Terminal Disclaimer is required in view of US Patent 10,917,786, parent of the pending application.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, while the prior art of record discloses, teaches, or suggests certain limitations of said claims, none of the prior art reference, either alone or in combination with another reference, disclose, teach, or suggest 
receiving, from the base station, a second message to switch the RRC inactive state to the RRC connected state over an SRB 1 in case that a user equipment (UE) context is retrieved, as a response to the first message; and 
receiving, from the base station, a third message to perform an RRC connection setup procedure over the SRB 0 in case that the UE context is not retrieved, as a response to the first message.
Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
The closest prior art 
Rayavarapu (US Pub. 2013/0260740) discloses the eNB having the (suspended) UE context and being able to perform re-establishment (fig. 31; para. 648) or the eNB not having the context and attempting context fetch (fig. 32; para. 654) or rejecting the UE (fig. 33; para. 666)
Ericsson (Handling of inactive UEs; 3GPP TSG-RAN WG2 #94; Tdoc R2-163998) discloses resumption of a previously suspended RRC connection (fig. 2; page 3), wherein when UE context is kept in the RAN, allowing fast transition to RRC_CONNECTED “active” state (pages 5-6)
either singularly or in combination, fail to anticipate or render the above features obvious.

Claims 6, 10, and 15 encompass limitations that are similar to claim 1 and are thus allowed based on the same reasoning as discussed above.
The dependent claims, being further limiting to the independent claims, and enabled by the specification, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Luat Phung/

Primary Examiner, Art Unit 2468